Exhibit 23.3 June 12, 2012 Boards of Directors Madison County Holding Company, MHC Madison County Financial Corporation Madison County Bank 111 West Third Street Madison, Nebraska68748 Members of the Boards of Directors: We hereby consent to the use of our firm’s name in the Form AC Application for Conversion and Application H-(e)1-s and any amendments thereto to be filed with the Board of Governors of the Federal Reserve System, and in the Registration Statement on Form S-1 and any amendments thereto to be filed with the Securities and Exchange Commission.We also hereby consent to the inclusion of, summary of and references to our Valuation Appraisal Report and any Valuation Appraisal Report Updates in such filings including the prospectus of Madison County Financial, Inc. and to the reference to our firm under the heading “Experts” in the prospectus. Sincerely, RP® FINANCIAL, LC. Washington Headquarters Three Ballston Plaza Telephone:(703) 528-1700 1100 North Glebe Road, Suite 600
